                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________
                                       )
UNITED STATES OF AMERICA and the       )
STATE OF TENNESSEE ex rel.             )
GARY ODOM and ROSS LUMPKIN,            )
                                       )
      Plaintiffs,                      ) Civil Case No. 3:17-cv-689
                                       ) Chief Judge Waverly D. Crenshaw, Jr.
      v.                               )
                                       )
SOUTHEAST EYE SPECIALISTS, PLLC,       )
SOUTHEAST EYE SURGERY CENTER,          )
LLC, EYE SURGERY CENTER OF             )
CHATTANOOGA, LLC, DARYL F. MANN, )
and JOHN R. BIERLY,                    )
                                       )
      Defendants.                      )
______________________________________)

       SEES DEFENDANTS’ UNOPPOSED MOTION TO EXCEED PAGE LIMIT
                  WITH RESPECT TO MOTION TO DISMISS

       Defendants SouthEast Eye Specialists, PLLC (“SEES”), SouthEast Eye Surgery Center,

LLC, and Eye Surgery Center of Chattanooga, LLC (collectively, the “SEES Defendants”) file

this motion seeking to exceed the page limit in connection with the SEES Defendants’

memorandum in support of the SEES Defendants’ anticipated motion to dismiss.         The SEES

Defendants seek an extension of five (5) additional pages in order to file a memorandum of not

more than thirty (30) pages. As grounds for this motion, the SEES Defendants state as follows:

       1.     Relators filed their First Amended Complaint on May 6, 2021. Relators’ First

Amended Complaint includes 64 pages and 241 paragraphs of allegations.

       2.     The SEES Defendants request an additional five pages to allow for adequate

discussion of the grounds for dismissal asserted in the SEES Defendants’ anticipated motion to

dismiss.




  Case 3:17-cv-00689 Document 129 Filed 06/24/21 Page 1 of 4 PageID #: 1031
       3.      The SEES Defendants have conferred with Relators and Relators do not oppose the

relief requested in this motion.

       In light of the foregoing, the SEES Defendants respectfully request an extension of the

page limit and permission to file a memorandum of not more than thirty (30) pages in support of

their anticipated motion to dismiss.

       Dated this 24th day of June 2021.




                                              2


   Case 3:17-cv-00689 Document 129 Filed 06/24/21 Page 2 of 4 PageID #: 1032
                                        Respectfully submitted:

                                        BASS BERRY & SIMS PLC

                                        /s/ Matthew M. Curley             .
                                        Matthew M. Curley
                                        Molly K. Ruberg
                                        Scott D. Gallisdorfer
                                        150 Third Avenue South, Suite 2800
                                        Nashville, TN 37201-3001
                                        Telephone: (615) 742-6200
                                        mcurley@bassberry.com
                                        mruberg@bassberry.com
                                        scott.gallisdorfer@bassberry.com

                                        BENESCH, FRIEDLANDER, COPLAN &
                                        ARONOFF LLP
                                        Alan E. Schabes (admitted PHV)
                                        200 Public Square, Suite 2300
                                        Cleveland, OH 44114-2378
                                        Telephone: (216) 363-4589
                                        aschabes@beneschlaw.com

                                        BENESCH, FRIEDLANDER, COPLAN &
                                        ARONOFF LLP
                                        Juan Morado, Jr. (admitted PHV)
                                        333 West Wacker Drive, Suite 1900
                                        Chicago, IL 60606
                                        Telephone: (312) 212-4967
                                        jmorado@beneschlaw.com

                                        Attorneys for Defendants SouthEast Eye
                                        Specialists, PLLC, SouthEast Eye Surgery
                                        Center, LLC, and Eye Surgery Center of
                                        Chattanooga, LLC




                                    3


Case 3:17-cv-00689 Document 129 Filed 06/24/21 Page 3 of 4 PageID #: 1033
                                CERTIFICATE OF SERVICE

        I hereby certify that on June 24 2021, I electronically filed the foregoing document with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to the following, and/or served the foregoing via U.S. Mail and electronic mail upon:


 Ellen Bowden McIntyre
 UNITED STATES ATTORNEY’S OFFICE
 MIDDLE DISTRICT OF TENNESSEE
 110 9th Avenue South, Suite A-961
 Nashville, Tennessee 37203-3870
 ellen.bowden2@usdoj.gov

 Philip H. Bangle
 TENNESSEE ATTORNEY GENERAL’S
 OFFICE
 PO Box 20207
 Nashville, Tennessee 37202-0207
 Philip.Bangle@ag.tn.gov

 William Michael Hamilton
 PROVOST, UMPHREY LAW FIRM, LLP
 4205 Hillsboro Pike, Suite 303
 Nashville, Tennessee 37215
 mhamilton@pulf.com

 Amy L. Easton
 PHILLIPS & COHEN LLP
 2000 Massachusetts Avenue, N.W.
 Washington, District of Columbia 20036
 aeaston@phillipsandcohen.com

 Jeffrey W. Dickstein
 PHILLIPS & COHEN LLP
 Southeast Financial Center
 200 South Biscayne Boulevard, Suite 2790
 Miami, Florida 33131
 jdickstein@phillipsandcohen.com



                                                    /s/ Matthew M. Curley




                                               4
  Case 3:17-cv-00689 Document 129 Filed 06/24/21 Page 4 of 4 PageID #: 1034
